DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(1) electrolyte sensor 
(2) electrolyte composition monitor
(3) controller configured to … in claim 19, and claim 1.
(4) Non-transitory computer readable medium in claim 18.
(5) Executable instructions, first instructions and second instructions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Arguments are not persuasive since the items listed have several alternate and equivalent structures possible. For example, a conductivity sensor is specific and would ne be considered under 35 USC 112(f), where as an electrolyte sensor can have several different structures, and thus 112(f) is appropriate. In [0055], applicant lists several different unrelated types of sensors for this purpose.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 19: “plurality of electrolyte concentration ranges that are individualized for the patient, wherein each of the plurality of electrolyte concentration ranges is associated with an electrolyte of a plurality of electrolytes” is indefinite for the following reason: By this step, the recipe selected has a range of concentrations for the electrolyte (like NaCl), which is not practical to implement because the recipe to be used for dialysis can have only one concentration for each of its components. The same solution cannot have a range of concentration for a component, for example, NaCl. In 
	
Claim limitation “Executable instructions, first instructions and second instructions” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not have any explanation on what the instructions are and how they are implemented. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Also the terms “one or more first instructions” and “one or more second instructions” appear confusing (one or more appears like a figure of speech). Are there more than one of these instructions?

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) “determining, by a controller, a dialysate recipe for the patient, wherein the dialysate recipe indicates a plurality of electrolyte concentration ranges that are individualized for the patient, wherein each of the plurality of electrolyte concentration ranges is associated with an electrolyte of a plurality of electrolytes”,  “in response to determining that the first measurement is not within the electrolyte concentration range, determining, by the controller and based on the first measurement and the electrolyte concentration range, at least one first adjustment value for adjusting a composition of the dialysate, wherein the composition of the dialysate is based on respective amounts of chemicals dispensed from a plurality of chemical sources,” and the newly added limitations, “subsequent to adjusting the composition of the dialysate during dialysis based on the at least one first adjustment value, obtaining, by the controller and from the electrolyte sensor, a second measurement of the first electrolyte in the patient's blood; based on the second measurement of the first electrolyte, selecting, by the controller, a new dialysate recipe for the patient; and controlling, by the controller and based on the new dialysate recipe, the dispenser to readjust the composition of the dialysate during dialysis for the patient;” or variations thereof. 
These judicial exceptions are not integrated into a practical application because they are just abstract ideas. Determining a dialysate recipe by a controller is only an abstract idea; the recipe being from prior data or a prescription by a doctor. It simply amounts to recalling stored data/prescription, or newly entered data/prescription, a mental process or equivalent. Composition of the dialysate is “adjusted” using an “adjustment value” based on the concentration of blood.  The claims and the disclosure fail to explain or describe what the adjustment value is and how it is determined, without which the process is not practicable, and thus an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than 
	Argument citing the earring is not persuasive: an earring monitoring blood glucose is novel and contribute to substantially more than the abstract idea, whereas a dialysis machine using sensors is routine and commonly practiced.
	The abstract ideas are clearly explained. The arguments seem to be circular arguments.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0263063).

Claims are directed to (1) process of adjusting dialysate composition based on analyzed blood electrolyte composition. The electrolytes are listed in claim 10 as sodium, potassium or phosphorus; (2) a computer readable medium which is programmed for the process; and (3) an apparatus comprising an electrolyte sensor, an electrolyte composition monitor and a controller and how they function together to perform the process. The composition monitor disclosed includes a dispenser for the chemicals.
All dependent claims recite variations of the process steps, including a second electrolyte measurement, and the timings of the measurement and signal timings.
At the outset, Jones teaches the principle of the invention – adjusting the dialysate concentration based on analyzed blood electrolyte concentration – abstract, ¶ [0003]. ¶ [0014] (which teaches adjusting fresh dialysate concentration based on blood concentration, ¶¶ [0020]-[0024] teaching continuation of further such steps, ¶ [0280] teaches various methods of analysis, ¶ [0281] teaches NMR, an optical method, ¶ [0340], [0445] and [0531] give specifics about sodium analysis and adjustment, and ¶ [0536] shows other electrolytes like potassium, calcium, magnesium and phosphorus can be so adjusted.
Particularly, ¶ ¶ [0279]-[0280] teaches monitoring concentration of an electrolyte and readjusting as needed multiple times, which makes obvious the newly recited steps, 
Thus, while the recited process steps are not explicitly taught by Jones, Jones teaches in sufficient detail how to use the blood analysis to adjust the composition of the dialysate, both fresh and during the process. 
For claim 1, the process can be simplified as controlling the dialysate electrolyte concentration based on the concentration of electrolytes in blood. Jones teaches exactly that, including starting with the fresh dialysate. The recited steps of measuring, comparing, calculating the difference to make adjustments, making adjustments, and then repeating these steps until the desired concentration is reached are obvious and routine.
Claim 2 recites an incremental adjustment, which would have been obvious to obtain a more precise control. Claim 3 is maintaining the composition, which would have been obvious. See [0280] for the respective teachings.
Claim 4 is adding a second electrolyte in the process, which is obvious from [0536]. 
Claims 5-8 recite, in abstract, actuating signals to the dispenser, which is how such systems work, the type of signals as electrical pulses, and the timing of the sequence of steps, which are obvious. Claim 7 appears to cover all possible scenarios.
Claims 9 and 10: NMR sensor is taught by the reference. Optical reader ¶ [0468].

Claims 14-17:  dialysis recipe based on historical data of the patient: ¶ [0531] teaches starting with fresh dialysate and adjusting sodium level based on blood analysis. The steps claimed in these claims are same as, or similar to the steps in claim 1. Regarding the recipe, it is well known that doctors prescribe a recipe for dialysis based on the patient history, and this is not a patentable invention.
Jones in ¶ [0538] teaches the process and using computer readable medium for storing instructions to run the process. Thus claim 18 is at the least obvious if not anticipated.
Claims 19 and 20 are apparatus claims, which are taught by Jones, it being capable of performing the process steps claimed. The apparatus can be seen as same or similar to what applicant disclosed – the figures, and the description for figures 1, 2, 32 and 39. Controller and memory are shown in fig. 33 and ¶ [0062] and elsewhere. Computer – ¶ [0538]. Regarding composition monitor, ¶ [0280] describes a monitor for monitoring composition; dispenser is not explicitly disclosed, but is implied (one needs a dispenser to feed the electrolytes, such as a syringe pump ¶ [0344]) for delivering the electrolytes as shown above. The NMR sensor and conductivity sensors are taught throughout the reference. Thus the claims are at the least obvious, if not anticipated by Jones.
Arguments are not persuasive. ¶¶ [0020-0024] teaches determining and then adjusting the concentrations, including adding substance or diluent, as the case may be. In ¶ ¶ [0062-0063], controller determines the concentrations, etc. In ¶ [0374] the NMR is .

Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.
Applicant cites the application PGPUB as the source for the amendment in “Support for the amendments can be found at least in previously pending claim 16 and paragraph [0075] of the Present Published Application.” [Emphasis.] At the outset, the examiner respectfully suggests that applicant use the disclosed original specification for any such citation. 
Arguments are addressed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777